DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities: incorrect grammar. The claim states “…the X direction and the Y direction crossing at right angles each other in the photographed image…”, however the examiner believes what is meant is “…the X direction and the Y direction crossing at right angles of each other in the photographed image…”. The examiner believes this to merely be a simple mistake/typo and will interpret it as described above. Appropriate correction is required.

Claim 1 objected to because of the following informalities: incorrect grammar. The claim states “…setting a posture of the medicine to an light axis …”, however the examiner believes what is meant is “…setting a posture of the medicine to a light axis…”. The examiner believes this to merely be a simple mistake/typo and will interpret it as described above. Appropriate correction is required.

35 USC § 112 Remarks

Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claim 1 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “The lighting source part L may be configured by arranging a plurality of LEDs in a plane shape. Each of LEDs is able to adjust its brightness by a light source output power adjustment part U1 disposed at the controller part U,” - ¶0091; .  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PG Publication No. 2011/0157342) in view of Osheroff (U.S. Patent No. 8,712,163).

In regards to claim 1, Kim teaches a dimension measurement device comprising: 
	a light source part (See FIG. 1-3 and 8 in view of ¶0077 which shows an illumination unit 17); 
	a photographing part (See FIG. 1-3 and 8 in view of ¶0077 which shows a camera 12); 
	a medicine holder part holding a medicine disposed between the photographing part and the light source part (See FIG. 2-4 in view of ¶0087 wherein the medicine holder may be taught as the correction panel or the medicine loading table which hold the medicine between the light source and the camera) while holding the medicine being able to be photographed from different directions (See ¶0023 and 0128-0130 wherein the system may adjust positions or directions of medicines in order to capture them at various directions, thus holding the medicine such that they were able to be photographed from different directions); 

	Kim, however, fails to teach a dimension determination part measuring an X dimension and a Y dimension of the medicine in the X direction and the Y direction crossing at right angles each other in the photographed image photographed after performing at least one brightness adjustment.
	In a similar endeavor Osheroff teaches a dimension determination part measuring an X dimension and a Y dimension of the medicine in the X direction and the Y direction crossing at right angles each other in the photographed image photographed after performing at least one brightness adjustment (See col. 3 and 4, li. 66-67 and 1-26, respectively, in view of FIG. 2 wherein a length and width [x and y dimensions – which are at right angles] of a pill is determined by the system, this is performed after the image was captured and acquired, and is taken in consideration with Kim’s teaching of performing brightness adjustment in order to initially capture the image data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Osheroff into Kim because it allows for manners of observing, calculating and categorizing pills in various ways as seen in FIG. 2, which helps to create an authentic verification of pills through a report.

In regards to claim 2, Kim teaches the dimension measurement device of claim 1, wherein the light source part illuminates the medicine from a position opposite to the photographing part (See FIG. 2 and 8) and the medicine holder part is configured from a transparent material (See ¶0087); and 
	the brightness adjustment of the light source part is performed based on luminosity of a region other than regions of the medicine, the light source part and the medicine holder part in the .

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PG Publication No. 2011/0157342) in view of Osheroff (U.S. Patent No. 8,712,163) and Masuoka et al. (“Masuoka”) (U.S. PG Publication No. 2016/0212318).

In regards to claim 3, Kim fails to teach the dimension measurement device of claim 1, wherein the photographing part is disposed with an operation part for indicating start of photographing by an operator; and as a result of the brightness adjustment of the light source part by the light source output power adjustment part, operation of the operation part is configured to be possible at a condition where luminosity of the photographed image satisfies a predetermined condition.
	In a similar endeavor Masuoka teaches wherein the photographing part is disposed with an operation part for indicating start of photographing by an operator (See ¶0046 wherein a user may choose to select a desired command, this is taken in view of ¶0050-0052 and FIG. 4 wherein when the user decides to start image capture the system is enabled to determine whether illumination is at a predetermined value or more, then the camera will perform image-capturing processing); and 
	as a result of the brightness adjustment of the light source part by the light source output power adjustment part, operation of the operation part is configured to be possible at a condition where luminosity of the photographed image satisfies a predetermined condition (See ¶0046, 0050-0052 and FIG. 4 as described above, this is taken in view of Kim’s teachings wherein brightness adjustments are made by the system).


In regards to claim 6, Kim fails to teach the dimension measurement device of claim 1, wherein the photographing part is configured to take photograph automatically if luminosity of the photographed image satisfies a condition set beforehand as a result of brightness adjustment of the light source by the light source output power adjustment part.
	In a similar endeavor Masuoka teaches wherein the photographing part is configured to take photograph automatically if luminosity of the photographed image satisfies a condition set beforehand as a result of brightness adjustment of the light source by the light source output power adjustment part (See ¶0046, 0050-0052 and FIG. 4 wherein when the user decides to start image capture the system is enabled to determine whether illumination is at a predetermined value or more, then the camera will perform image-capturing processing).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Masuoka into Kim because it allows for proper imaging rather than imaging of a dark image as described in ¶0050 which makes it difficult to check the composition.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PG Publication No. 2011/0157342) in view of Osheroff (U.S. Patent No. 8,712,163) and Grabau et al. (“Grab”) (U.S. PG Publication No. 2016/0134794).

In regards to claim 4, Kim fails to teach the dimension measurement device of claim 1, wherein the photographing part is disposed with an operation part for indicating start of photographing by an operator; and operation of the operation part is configured to be possible at a condition where brightness adjustment working scheduled beforehand by the light source output power adjustment part is completed.
	In a similar endeavor Grab teaches wherein the photographing part is disposed with an operation part for indicating start of photographing by an operator (See ¶0069-0071 and 0063 wherein light is to be captured via user-initiated trigger in view of FIG. 5A and 5B); and 
	operation of the operation part is configured to be possible at a condition where brightness adjustment working scheduled beforehand by the light source output power adjustment part is completed (See ¶0071 wherein a condition of capture is done at an adjusted lighting from flash which is scheduled and decided beforehand by the flash operation).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Grab into Kim because it allows for the capture of image data according to adjusted light which reaches a predetermined threshold while also saving battery power as described in ¶0071.

In regards to claim 7, Kim fails to teach the dimension measurement device of claim 1, wherein the photographing part is configured to perform photographing automatically after completion of the brightness adjustment of the light source scheduled beforehand by the light source output power adjustment part.
	In a similar endeavor Grab teaches wherein the photographing part is configured to perform photographing automatically after completion of the brightness adjustment of the light source scheduled beforehand by the light source output power adjustment part (See ¶0069-0071 and 0063 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Grab into Kim because it allows for the capture of image data according to adjusted light which reaches a predetermined threshold while also saving battery power as described in ¶0071.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PG Publication No. 2011/0157342) in view of Osheroff (U.S. Patent No. 8,712,163) and Hirsch (U.S. PG Publication No. 2013/0050233).

In regards to claim 5, Kim fails to teach the dimension measurement device of claim 3, wherein the brightness adjustment of the light source part by the light source output power adjustment part is configured to be performed repeatedly until the operator instructs start of photographing.
	In a similar endeavor Hirsch teaches wherein the brightness adjustment of the light source part by the light source output power adjustment part is configured to be performed repeatedly until the operator instructs start of photographing (See ¶0078-0079 and 0030 in view of FIG. 5 wherein continual adjustment illumination may be executed in order to change object illumination, this is taken in view of Kim’s teaching wherein it is adjusted to the proper amount when image capture is to be done).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hirsch into Kim because it allows for a detection and a corresponding adjustment of luminance in order to at least change object illumination as seen in FIG. 5.

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PG Publication No. 2011/0157342) in view of Osheroff (U.S. Patent No. 8,712,163) and Koike et al. (“Koike”) (U.S. PG Publication No. 2016/0343151).

In regards to claim 8, Kim fails to teach the dimension measurement device of claim 1, wherein the medicine holder part comprises a placement part for placing the medicine and a pair of arm parts sandwiching the medicine by changing spacing each other along the placement face upon holding the medicine.
	In a similar endeavor Koike teaches wherein the medicine holder part comprises a placement part for placing the medicine and a pair of arm parts sandwiching the medicine by changing spacing each other along the placement face upon holding the medicine (See for example ¶0219-0222 in view of FIG. 16-19 wherein medicine may be placed on a surface as well as being held between surfaces which grip the tablet).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Koike into Kim because “This makes it possible to allow the gripping part 811 and the gripping part 812 to stably hold the tablet,” - ¶0222.

In regards to claim 13, Kim teaches a method for dimension measurement using a dimension measurement device comprising: 
	a light source part (See FIG. 1-3 and 8 in view of ¶0077 which shows an illumination unit 17); 
	a photographing part (See FIG. 1-3 and 8 in view of ¶0077 which shows a camera 12); 
	a medicine holder part holding a medicine disposed between the photographing part and the light source part (See FIG. 2-4 in view of ¶0087 wherein the medicine holder may be taught as the correction panel or the medicine loading table which hold the medicine between the light source and 
	Kim, however, fails to teach a dimension determination part measuring an X dimension and a Y dimension of the medicine in the X direction and the Y direction crossing at right angles each other in the photographed image photographed after performing at least one brightness adjustment.
	In a similar endeavor Osheroff teaches a dimension determination part measuring an X dimension and a Y dimension of the medicine in the X direction and the Y direction crossing at right angles each other in the photographed image photographed after performing at least one brightness adjustment (See col. 3 and 4, li. 66-67 and 1-26, respectively, in view of FIG. 2 wherein a length and width [x and y dimensions – which are at right angles] of a pill is determined by the system, this is performed after the image was captured and acquired, and is taken in consideration with Kim’s teaching of performing brightness adjustment in order to initially capture the image data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Osheroff into Kim because it allows for manners of observing, calculating and categorizing pills in various ways as seen in FIG. 2, which helps to create an authentic verification of pills through a report.
	Kim additionally fails to teach when performing dimension measurement of the medicine, the method performing; setting a posture of the medicine to an light axis of the photographing part to at least either a first posture or a second posture crossing at right angles each other, after setting the light source part to predetermined brightness, obtaining the photographed image with the photographing part, after preparatory photographing at least one time for measuring luminosity of the photographed image, and performing sample photographing.

	setting a posture of the medicine to an light axis of the photographing part to at least either a first posture or a second posture crossing at right angles each other (See ¶0220-0222 wherein the tablet is placed and held such that light may irradiate through portions of the medicine holding part; also see ¶0226), after setting the light source part to predetermined brightness, obtaining the photographed image with the photographing part (See ¶0263 in view of ¶0226 and 0234 wherein the tablet is photographed), after preparatory photographing at least one time for measuring luminosity of the photographed image, and performing sample photographing (See ¶0263 and 0006).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Koike into Kim because “This makes it possible to allow the gripping part 811 and the gripping part 812 to stably hold the tablet,” - ¶0222.

Allowable Subject Matter
Claims 9-12 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483